UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 03-6686



NATHANIEL RENARD CHILES,

                                            Petitioner - Appellant,

          versus


JOSEPH M. BROOKS,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-02-553)


Submitted:   September 11, 2003        Decided:   September 17, 2003


Before WIDENER, LUTTIG, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Nathaniel Renard Chiles, Appellant Pro Se. Robert P. McIntosh,
OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Nathaniel Renard Chiles, a federal prisoner, appeals the

district court’s order denying relief on his petition filed under

28 U.S.C. § 2241 (2000).   We have reviewed the record and find no

reversible error. Accordingly, we deny Chiles’ motions for leave to

proceed in forma pauperis and to expedite, and dismiss on the

reasoning of the district court.       See Chiles v. Brooks, No. CA-02-

553 (E.D. Va. Apr. 18, 2003).          We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                             DISMISSED




                                   2